A creditor having a claim for $45.24 has filed a motion for the removal of the receiver. The idea back of it is to have the Court appoint a new receiver and order him to sue the present one on his bond.
A stout book could be written about this case, but I do not aspire to be the author. The receiver's story of his dealings with Mr. B. de H. McCloskey is a classic.
Sea lawyers and land lawyers have had their day, and the good ship Killarney is now nothing but a headache. The receiver has spent $16,000. of his own money, and will not even receive a fee for his services. He has sold her, repossessed her, resold her, repossessed her, scraped maritime libels from her hull, sued everyone in sight, has been sued — all to no avail.
As to the motion to remove him. In the brief short calendar hearing before me, there was insufficient evidence to warrant the launching of further litigation. In the course of his long endeavor to sell this "Show Boat" in the midst of the great depression he may have committed error in judgment, but on the whole he seems to deserve sympathy rather than censure.
   the motion is denied.